Title: To George Washington from Comtesse d’Anterroches, 18 September 1786
From: Anterroches, Jeanne-Françoise Teyssier (Tessier) de Chaunay, comtesse d’
To: Washington, George



General,
18th Septr 1786

Fame has informed me that you are the friend of humanity—that your generous heart delights in doing good. I take the liberty to claim your protection for the Chevalier D’Anterroches my son, who is settled in Elizabeth Town, near New York. Altho’

I have no right to make a request of this nature, which is altogether an idea of my own; yet whoever dares to accuse me of imprudence, has never experienced, as you have General, the force of sensibility. If, from the feelings of a heart alive to the misfortunes of others, you deign to give my Son access to you, he will himself have the honor to relate his history to you—a history painful & affecting to a Soul so delicate as your’s—You must have the goodness to desire him to come to you, because he is ignorant of my resolution to write to you; & that you may take an interest in him, I dare to assure you General that you will find him an engaging man, a comely man, & a man who can render himself beloved & esteemed; You will be touched with his misfortunes & distresses, and the more, I dare say, as his birth is distinguished in this kingdom, as having descended from a family of military men who have borne high Command—he bears a name well known both in church & State—the D’anterroches have from time immemorial held an elevated rank. For these 12 years my Son has groaned under the weight of Misfortunes, & has thereby given me great pain—the time has appeared long to us both, & we have no prospect of terminating our sufferings unless you lend your aid—It requires an Arm powerful as your’s, General, to succour us—I trust in you who are as good as you are great—all the world admires you, & you have only to say the word to change our Condition; I wait for that with the most lively impatience; I already perceive General that the hours of Affliction glide off more gently—but to pass them as those of prosperity, nature will not permit—Alass! who can feel the sufferings of a Child as poignantly as a Mother—my soul, deeply wounded, knows no repose! Restore it to that tranquility which it has lost, & which I perceive is so necessary for it—you will make it compleatly happy if you comply with my earnest prayers—I will not enter into a detail of what concerns my son, he will do it himself if you will permit him; permit him & give him an opportunity, & you shall be informed of every thing.
Mr Otto Charge des Affaires de France in New-York has passed the highest encomiums upon his good behaviour—he can give you, General, the same favourable account of him; all the people of distinction who have seen him in your country speak of him in the same manner—I beseech you to interest

yourself so far in him as to give him an existance, whether in America or in France—you can easily do it in either. What would I not do myself to effect what I ask of you—if nothing would procure it but my life I would give that—Altho’ my Husband, Good man, loves his son dearly, yet he is so oppressed by Age that he is incapable of doing as he would—he tells me that he wishes him all happiness, & if he could obtain it he should partake of it with him—You have too much penetration not to see all the uneasiness which so long an absence & at so great a distance must have given his friends—You, General, can do what he would have you—you are powerful in your own Country, & there is nothing at our Court that would be refused you—Your own Genius furnishes resources—your penetrating Eye discovers all—you will not suffer my son & his family to suffer longer in your latitude—being once informed of their situation. By applying to the Court of France you may obtain for him a lucrative employment which will make him & his family easy—he will then be induced to return & you will give a son to his Mother, a Citizen to his Country, & enable a man to give aid & succour to his Parents who have much need of it; all this is worthy of you—Take the trouble of conferring with him—I entreat you to compleat my wishes, (if the time is not yet arrived in which I shall have the sweet satisfaction of seeing my son) by succouring & supporting him—&, when he may come to you, by shewing him this letter which is no equivocal proof of my tender sollicitude for him—& may your benefactions cause the tears of Joy & Gratitude to flow instead of those of sorrow which we have shed for 12 years past. I have the Honor to be with respect, General, Yr very humble & obedient Servt.

De chauni Comtisse D’anterroches.


My Address is the Comtisse de Chauni D’Anterroches at her house at Puydarnac near—
If you do me the honor of Answering this, I request you to address to Mr Van Berchem of Nantes in Brittany—a City of France—he is an eminent Merchant, a man of merit & will take care of it for me.

